Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the Supreme Court from continuing contempt proceedings in an action entitled Caiola v AllCity Ins. Co., and a proceeding entitled Matter of Parkside Ltd. Liab. Co., both pending in the Supreme Court, Westchester County, under Index Nos. 1333/96 and 8095/99, respectively.
Motion by the respondent John P. DiBlasi to dismiss the proceeding.
Ordered that the motion is granted; and it is further,
-Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
*531“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioner has failed to demonstrate a clear legal right to the relief sought. S. Miller, J.P., Krausman, Schmidt and Cozier, JJ., concur.